 

Exhibit 10.3

 

THIS SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF SHARES OF COMMON STOCK
(THE “OFFERING”), IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS
(AS DEFINED HEREIN) PURSUANT TO REGULATION S PROMULGATED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).

 

THE SHARES THAT ARE SUBJECT TO THIS SUBSCRIPTION AGREEMENT IN RELIANCE ON
REGULATION S (THE “SUBSCRIPTION AGREEMENT”) HAVE NOT BEEN REGISTERED UNDER THE
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE ACT.

 

TECHCARE CORP.

(A Delaware corporation)

 

SUBSCRIPTION AGREEMENT

DATED: January 9, 2017 (the “Effective Date”)

 

1. The Offering

 

1.1 On the basis of the representations and warranties and subject to the terms
and conditions set forth in this Subscription Agreement, YMY Industry Ltd.
(Registration No. 512680539), organized under the laws of the State of Israel
with an address at 38 Yefet St., Tel Aviv-Yafo 6813011, Israel (the “Investor”)
hereby agrees to subscribe for and purchase 207,039 shares of common stock, par
value $0.0001 (the “Shares”) offered by TechCare Corp., a Delaware corporation
with offices located at 23 Hamelacha St., Park Afek, Rosh Ha’ain, 4809173,
Israel (the “Company”), at a purchase price of US$0.483 per Share (the “Share
Purchase Price”) pursuant to the terms and conditions set forth in this
Subscription Agreement.

 

1.2 The undersigned Investor understands that this Offering by the Company is
being made only to persons/institutions who are not U.S. Persons, as defined in
Rule 902 of Regulation S promulgated by the United States Securities and
Exchange Commission (“SEC”) under the Securities Act of 1933, as amended (the
“Act”) and that the Company will not offer Shares nor accept subscriptions from
any person and/or entity that is not a U.S. Person as defined in Rule 902 of
Regulation S.

 

1.3 On the basis of the representations and warranties of the Investor and
subject to the terms and conditions set forth herein, the Company, by its
execution and delivery of the counter-signed copy of this Subscription
Agreement, hereby irrevocably agrees to accept the subscription and sell to the
undersigned the Shares subscribed for herein.

 

1.4 Subject to the terms hereof, this Subscription Agreement will be effective
upon receipt by the Company of the proceeds equal to the Share Purchase Price
multiplied by the number of Shares subject to this Subscription Agreement (the
“Subscription Proceeds”).

 

2. Payment of Share Purchase Price

 

The Investor understands that the Subscription Proceeds are payable to the
Company by electronic wire transfer of US$100,000 pursuant to the Company’s
wiring instructions to be provided thereto.

 

3. Documents/Deliveries Required from the Investor

 

3.1 The Investor understands and agrees that as a condition to the Company’s
acceptance of this subscription, the undersigned will complete, sign and return
to the Company an executed copy of this Subscription Agreement together with any
and all attachments hereto.

 

3.2 The Investor will complete, sign and return to the Company as soon as
possible, on request by the Company, any other documents, questionnaires,
notices and undertakings as may be reasonably required by regulatory authorities
and applicable law.

 

3.3 The Investor will pay/deliver the Subscription Proceeds to the Company as
provided in Section 2 above subject to the Company’s execution and acceptance of
this Subscription Agreement.

 

1

 

 



4. Acknowledgements of Investor

 

  4.1 The Investor acknowledges and agrees that:



 



  (i) the Shares being offered have not been registered under the Act, or under
any state securities or “blue sky” laws of any state of the United States, and,
unless so registered, the Shares may neither be offered nor sold in the United
States or, directly or indirectly, to U.S. Persons, as that term is defined in
Rule 902 of Regulation S under the Act, except in accordance with the provisions
of Regulation S, pursuant to an effective registration statement under the Act,
or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Act;         (ii) the Investor acknowledges
that the Company has not undertaken, and will have no obligation, to register
the under the Act;         (iii) the decision to execute this Subscription
Agreement has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information (the receipt of which is hereby
acknowledged) which has been filed by the Company with the SEC under the
Securities Exchange Act of 1934 (collectively, the “Exchange act Reports”);    
    (iv) no securities commission or similar regulatory authority has reviewed
or passed on the merits of an investment in the Shares;         (v) there is no
government or other insurance covering any investment in the Shares;        
(vi) there are risks associated with an investment in the Shares, as more fully
described in certain information forming part of the Exchange Act Reports;      
  (vii) the Investor has had a reasonable opportunity to ask questions of and
receive answers from the Company in connection with the Offering and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;         (viii) the books and records of the
Company were available upon reasonable notice for inspection, subject to certain
confidentiality restrictions, by the Investor during reasonable business hours
at its principal place of business, and all documents, records and books in
connection with the distribution of the Shares hereunder have been made
available for inspection by the Investor, the Investor’s attorney and/or
advisor(s), if any;          (ix) the Shares are not listed on any stock
exchange or automated dealer quotation system and no representation has been
made to the Investor that the Shares will become listed on any stock exchange or
automated dealer quotation system;         (x) the Shares are assignable only
with the prior written consent of the Company, which consent will not be
unreasonably denied, provided that any such transfer is made in accordance with
the provisions of Regulation S, pursuant to an effective registration statement
under the Act or pursuant to an available exemption from the registration
requirements of the Act; and         (xi) this Subscription Agreement is not
enforceable by the Investor unless it has been accepted by the Company.

 

5. Representations, Warranties and Covenants of the Investor

 

5.1 The Investor hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants will survive the
execution and delivery of this Subscription Agreement) that:

 

  (i) the Investor has the legal capacity and competence to enter into and
execute this Subscription Agreement and to take all actions required pursuant
hereto and, if the Investor is a corporation, it is duly incorporated and
validly subsisting under the laws of its jurisdiction of incorporation and all
necessary approvals by its directors, shareholders and others have been obtained
to authorize execution and performance of this Subscription Agreement on behalf
of the Investor;           (ii) entering into of this Subscription Agreement and
the transactions contemplated hereby do not result in the violation of any of
the terms and provisions of any law applicable to, or the corporate documents
of, the Investor or of any agreement, written or oral, to which the Investor may
be a party or by which the Investor is or may be bound;  

 

 2 

 

 



  (iii) the Investor has duly executed and delivered this Subscription Agreement
and it constitutes a valid and binding agreement of the Investor enforceable
against the Investor;         (iv) the Investor is not a U.S. Person;        
(v) the Investor is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S.     Person;         (vi) the Investor is
resident of the jurisdiction set out under the heading “Name and Address of
Investor” on the signature page of this Subscription Agreement;         (vii)
the Investor is and will be outside the United States when receiving and
executing this Subscription Agreement and is acquiring the Shares as principal
for the Investor’s own account (except for the circumstances outlined in
paragraph 5.1), for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Shares;        
(viii) the Investor is acquiring the Shares for investment only and not with a
view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Shares in the United States
or to U.S. Persons;         (ix) the Investor is not an underwriter of, or
dealer in, the Shares of the Company, nor is the Investor participating,
pursuant to a contractual agreement or otherwise, in the distribution of the
Shares;         (x) the Investor:

 

  (a) is able to fend for itself in connection with the Offering; and        
(b) has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Company’s
Shares offered hereby; and         (c) has the ability to bear the economic
risks of its prospective investment and can afford the complete loss of such
investment;

 

  (xi) if the Investor is acquiring the Shares as a fiduciary or agent for one
or more investor accounts, the Investor has sole investment discretion with
respect to each such account and it has full power to make the foregoing
acknowledgements, representations and agreements on behalf of such account, and
the investor accounts, if any, for which the Investor acts as a fiduciary or
agent satisfy the definition of an “Accredited Investor”, as the term is defined
in Rule 501 of Regulation D under the Act;         (xii) the Investor
acknowledges that the Investor has not acquired the Shares as a result of, and
will not itself engage in, any “directed selling efforts” (as defined in
Regulation S under the Act) in the United States in respect of any of the Shares
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Shares, provided, however, that the
Investor may sell or otherwise dispose of any of the Shares pursuant to an
effective registration statement under the Act and any applicable state
securities laws or under an exemption from such registration requirements and as
otherwise provided herein;         (xiii) the Investor acknowledges that:

 

(a) he/she/it and has not received nor is Investor aware of any advertisement of
any of the Shares;         (b) no person has made to the Investor any written or
oral representations that any person will resell or repurchase any of the
Shares;         (c) any person will refund the purchase price of any of the
Shares; and





 

 3 

 







 

  (d) that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system;

 

6. Conditions Precedent.

 

The undertaking of the Investors shall be subject to and contingent upon the
following:

 

6.1 Prior to the Effective Date, the Company shall have secured all permits,
consents and authorizations that shall be necessary or required lawfully to
consummate this Subscription Agreement and to issue Shares in accordance with
the terms of this Subscription Agreement. The Company has all requisite
corporate power to own and operate its property and assets, to perform all its
obligations under all agreements and instruments to which it is a party or by
which it is bound, and to carry on the business of the Company as presently
conducted and as proposed to be conducted. The Company is in compliance with all
applicable laws, including all laws pertaining to it as a public company. All
issued and outstanding shares of the Company have been duly authorized, and are
validly issued and outstanding and fully paid and non-assessable. The Shares,
when issued in accordance with this Subscription Agreement, will be duly
authorized, validly issued, fully paid, non-assessable, and free of any
preemptive rights, and will have the rights, preferences, privileges, and
restrictions set forth in the Certificate of Incorporation of the Company, and
will be issued free and clear of any liens, claims, encumbrances or third party
rights of any kind and duly registered in the name of the Investor in the
Company’s register of members.

 

6.2 Within seven (7) days of the execution of this Subscription Agreement, the
Company shall deliver to the Investor a certificate, registered in the name of
the Investor, representing the number of Shares.

 

6.3 The Company has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Investor enforceable against
the Investor.

 

6.4 The acquisition of and subscription for the Shares by the Investor as
contemplated in this Subscription Agreement complies with or is exempt from the
applicable securities legislation of the jurisdiction of residence of the
Investor.

 

6.5 The Company will deliver to the Investor an opinion of local counsel from
the jurisdiction where the Investor is residing which will confirm the matters
referred to in subparagraphs (ii), (iii) and (iv) of Section 5.1 above. In
addition, the Company represents and warrants that the Investor is subscribing
for the purchase of the Shares pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Investor is permitted to purchase the Shares under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions.

 

7. Acknowledgement and Waiver

 

The Investor has acknowledged that the decision to subscribe for and purchase
the Shares was solely made on the basis of publicly available information
contained in the Exchange Act Reports. The Investor hereby waives, to the
fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Investor might be entitled in connection
with the distribution of any of the Shares.

 

8. Restrictive Legend on Subject Securities

 

8.1 The Investor hereby acknowledges that upon the issuance thereof, and until
such time as the same is no longer required under the applicable securities laws
and regulations, certificates evidencing the Shares will bear a legend in
substantially the following form:

 

THE SECURITIES REPRESENTED BY THE SHARES HAVE BEEN OFFERED IN AN OFFSHORE
TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”).

 

NONE OF THE SHARES HAVE BEEN REGISTERED UNDER THE ACT, OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION S UNDER THE ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.
IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SHARES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS
DEFINED BY REGULATION S UNDER THE ACT.

 

 4 

 

 

8.2 The Investor hereby acknowledges and agrees to the Company making a notation
on its records in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.

 

9. Costs

 

The Investor acknowledges and agrees that all costs and expenses incurred by the
Investor (including any fees and disbursements of any counsel or other
professional retained by the Investor) relating to the purchase of the Shares
will be borne by the Investor.

 

10. Governing Law

 

This Subscription Agreement is governed by the laws of the State of New York,
the location of the Company’s bank account receiving the Subscription Proceeds.
The Investor, in his/her/its personal or corporate capacity and, if applicable,
on behalf of each beneficial purchaser for whom it is acting, irrevocably agrees
to the jurisdiction of the courts of the State of New York.

 

11. Survival

 

This Subscription Agreement, including without limitation the representations,
warranties and covenants contained herein, will survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Shares by the Investor pursuant hereto.

 

12. Assignment

 

This Subscription Agreement is transferable or assignable only with the prior
written consent of the Company, which consent will not be unreasonably denied.

 

13. Severability

 

The invalidity or unenforceability of any particular provision of this
Subscription Agreement will not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

 

14. Entire Agreement

 

Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Shares and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

 

15. Notices

 

All notices here under will be in writing and will be deemed to have been duly
given if mailed or transmitted by any standard form of telecommunication.
Notices to the Investor will be directed to the address on the Investor’s
signature page and notices to the Company will be directed to it at the address
first set forth above unless another address will be provided to the Investor by
the Company in writing.

 

16. Counterparts and Electronic Means

 

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, will constitute an original and all of
which together will constitute one instrument. Delivery of an executed copy of
this Subscription Agreement by electronic facsimile transmission or other means
of electronic communication capable of producing a printed copy will be deemed
to be execution and delivery of this Subscription Agreement as of the date
hereinafter set forth.

 

17. Delivery Instructions

 

17.1 The Investor hereby directs the Company to deliver the Shares to the
Investor, YMY Industry Ltd.

 

(Registration No. 512680539), att: Mr. Zvi Yemini, 38 Yefet St., Tel Aviv-Yafo
6813011, Israel.

 

17.2 The Investor hereby directs the Company to cause the Shares to be
registered on the books of the Company as follows: YMY Industry Ltd.
(Registration No. 512680539), 38 Yefet St., Tel Aviv-Yafo 6813011, Israel.



 

IN WITNESS WHEREOF the Investor has duly executed this Subscription Agreement as
of the date of acceptance by the Company.

 

  YMY Industry Ltd.     (Name of Investor)             By: /s/ Zvi Yemini    
(Signature and, if applicable, Title)             38 Yefet St., Tel Aviv-Yafo
6813011, Israel       (Address of Investor)  

 



 5 

 

 





A C C E P T A N C E

 

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by TechCare Corp.

 



DATED this 9 day of January, 2017.

 

TechCare Corp.           /s/: Zvi Yemini   Name: Zvi Yemini   Title: Chairman
and CEO  

 

 6 

 

 



